Exhibit 99.2 UNAUDITED PRO FORMA CONDENSED COMBINED CONSOLIDATED FINANCIAL INFORMATION On November 11, 2013, with economic effect as of October 31, 2013, OmniComm Systems, Inc. (“OmniComm”, “the “Company”, “we”, “us”, “our”) acquired 100% of the capital stock of Promasys B.V., a privately held Netherlands company, from the 4 shareholders of Promasys B.V. (“Promasys”) pursuant to a share purchase agreement and as a result, Promasys became our wholly owned subsidiary. Promasys is involved in the development and marketing of software and services relating to clinical data management (“Business”) and since its establishment in 2004, Promasys has built an international customer base, with a focus on the academic market and a strong presence in Asia. As consideration for the acquisition, we paid an aggregate of 435,998 euros (approximately $593,000) to one of the shareholders of Promasys and issued an aggregate of 2,270,000 shares of our common stock with a fair value of $0.17 per share ($385,900) to the other 3 shareholders of Promasys. On the same day, and in connection with the share purchase agreement, we also entered into an employment agreement with one of the shareholders and a management agreement with the principal of a second shareholder pursuant to which, among other things, the individuals shall continue providing services to us as it relates to the Business. The foregoing description of the share purchase agreement does not purport to be complete and is qualified in its entirety by reference to the full text of such agreement which we have filed as Exhibit 10.71 to our September 30, 2013 Quarterly Report on Form 10-Q. The unaudited pro forma condensed combined consolidated balance sheet as of September 30, 2013 is presented as if the acquisition of Promasys had occurred on September 30, 2013. The unaudited pro forma condensed combined consolidated statements of operations for the nine month period ended September 30, 2013 and for the year ended December 31, 2012 give effect to the acquisition of Promasys as if it had occurred on January 1, 2012. The assumptions, estimates and adjustments herein have been made solely for purposes of developing this pro forma condensed combined consolidated financial information. The Promasys statements of operations have been adjusted to conform to accounting principles generally accepted in the United States of America (“US GAAP”) and converted to United States dollars. The unaudited pro forma condensed combined consolidated statements of operations do not reflect nonrecurring charges resulting from the acquisition transaction. The unaudited pro forma condensed combined consolidated financial statements are not intended to represent or be indicative of the consolidated results of operations or financial position of OmniComm that would have been reported had the acquisition been completed as of the dates presented, and should not be taken as representative of the future results of operations or financial position of OmniComm. This information should be read in conjunction with the accompanying notes to the unaudited pro forma condensed combined consolidated financial statements. The unaudited pro forma condensed combined consolidated statements of operations do not reflect any operating efficiencies and cost savings that OmniComm may achieve with respect to the combined companies. The unaudited pro forma condensed combined consolidated financial statements should be read in conjunction with the consolidated financial statements and accompanying notes of OmniComm included in the OmniComm annual report on Form 10-K and the OmniComm quarterly reports on Form 10-Q and the attached Promasys unaudited interim financial statements in Exhibit99.1. OMNICOMM SYSTEMS, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA CONDENSED COMBINED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2013 (unaudited) Promasys B.V OmniComm Systems, Inc. Dutch GAAP US GAAP Adjustments Pro Forma Adjustments Pro Forma Combined ASSETS CURRENT ASSETS Cash $ 394,949 $ 261,509 $ - $ ) (2) $ 68,175 Accounts receivable, net of allowance for doubtful accounts 1,292,547 147,080 - - 1,439,627 Prepaid expenses 137,974 62,491 - - 200,465 Other assets - 19,463 - - 19,463 Total current assets 1,825,470 490,543 - ) 1,727,730 Property and equipment, net 415,211 - - - 415,211 Other assets Intangible assets, net - 246,063 ) (1) 272,554 272,554 Goodwill - - - 624,963 624,963 Prepaid stock compensation 187,917 - - - 187,917 Other assets 51,562 3,447 - - 55,009 TOTAL ASSETS $ 2,480,160 $ 740,053 $ ) $ 309,234 $ 3,283,384 LIABILITIES AND SHAREHOLDERS' (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ 2,006,180 $ 813,405 $ - $ ) (2) $ 2,231,302 Notes payable, current portion 17,500 - - - 17,500 Deferred revenue, current portion 3,414,966 192,202 - - 3,607,168 Line of credit 800,000 - - - 800,000 Convertible notes payable, related parties, current portion, net of discount 160,000 - - - 160,000 Convertible notes payable, current portion, net of discount 275,000 - - - 275,000 Patent settlement liability, current portion 962,500 - - - 962,500 Conversion feature liability, related parties 3,882,966 - - - 3,882,966 Conversion feature liability 141,592 - - - 141,592 Warrant liability, related parties 7,336,989 - - - 7,336,989 Warrant liability 138,187 - - - 138,187 Total current liabilities 19,135,880 1,005,607 - ) 19,553,204 LONG TERM LIABILITIES Notes payable, related parties, long term, net of current portion, net of discount 4,415,963 - - - 4,415,963 Notes payable, long term, net of current portion 634,487 - - - 634,487 Deferred revenue, long term, net of current portion 1,220,998 - - - 1,220,998 Convertible notes payable, related parties, long term, net of current portion 8,965,000 - - - 8,965,000 Convertible notes payable, long term, net of current portion 265,000 - - - 265,000 Patent settlement liability, long term, net of current portion 1,031,188 - - - 1,031,188 TOTAL LIABILITIES 35,668,516 1,005,607 - ) 36,085,840 COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' (DEFICIT) Preferred stock, $0.001 par value, 10,000,000 shares authorized, 3,772,500 shares undesignated - Series B convertible preferred stock, 230,000 shares authorized, -0- issued and outstanding at $0.001 par value; liquidation preference $-0- and outstanding at $0.001 par value; - Series C convertible preferred stock, 747,500 shares authorized, -0- issued and outstanding at $0.001 par value; liquidation preference $-0- Series A convertible preferred stock, 5,000,000 shares authorized, 4,125,224 issued and outstanding at $0.001 par value; liquidation preference $4,125,224 4,125 - - - 4,125 Series D preferred stock, 250,000 shares authorized, 250,000 issued and outstanding at $0.001 par value 250 - - - 250 Common stock, 250,000,000 shares authorized, 90,104,659 issued and outstanding at $0.001 par value 87,835 24,287 - ) (4) 90,105 Additional paid in capital - preferred 4,717,804 - - - 4,717,804 Additional paid in capital - common 36,926,907 155,294 - 228,336 37,310,537 Accumulated other comprehensive (loss) ) - - - ) Accumulated deficit ) ) ) (1) 691,198 ) TOTAL SHAREHOLDERS' (DEFICIT) 897,517 ) TOTAL LIABILITIES AND SHAREHOLDERS' (DEFICIT) $ 2,480,160 $ 740,053 $ ) $ 309,234 $ 3,283,384 See accompanying notes to unaudited pro forma condensed combined consolidated financial statements OMNICOMM SYSTEMS, INC. AND SUBSIDIARIES UNAUDITED PROFORMA CONDENSED COMBINED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2014 (unaudited) Promasys B.V. OmniComm Systems, Inc. Dutch GAAP US GAAP Adjustments Pro Forma Adjustments Pro Forma Combined Revenues $ 10,543,197 $ 654,368 $ - $ - $ 11,197,565 Reimbursable revenues 412,947 - - - 412,947 Total revenues 10,956,144 654,368 - - 11,610,512 Cost of goods sold 1,942,126 107,407 - - 2,049,533 Reimbursable expenses-cost of goods sold 297,328 - - - 297,328 Total cost of sales 2,239,454 107,407 - - 2,346,861 Gross margin 8,716,690 546,961 - - 9,263,651 Operating expenses Salaries, benefits and related taxes 6,496,528 392,744 - - 6,889,272 Rent and occupancy expenses 665,932 17,110 - - 683,042 Consulting services 117,410 - 142,341 - 259,751 Legal and professional fees 205,767 - - - 205,767 Travel 326,578 - - - 326,578 Telephone and internet 131,476 - - - 131,476 Selling, general and administrative 634,481 46,367 - - 680,848 Bad debt expense ) - - - ) Depreciation expense 174,436 992 - - 175,428 Amortization expense - 33,235 ) (1) 34,272 34,272 Total operating expenses 8,747,778 490,448 109,106 34,272 9,381,604 Operating income/(loss) ) 56,513 ) ) ) Other income/(expense) Interest expense, related parties ) ) - - ) Interest expense ) - - - ) Interest income 9 20 - - 29 Change in derivative liabilities ) ) - - ) Transaction gain/(loss) ) - - - ) Income/(loss) before income taxes ) 48,400 ) ) ) Income taxes ) - - - ) Net income/(loss) ) 48,400 ) ) ) Preferred stock dividends Preferred stock dividends in arrears Series A preferred ) - - - ) Total preferred stock dividends ) - - - ) Net income/(loss) attributable to common stockholders $ ) $ 48,400 $ ) $ ) $ ) Net (loss) per share Basic and diluted $ ) Weighted average number of shares outstanding Basic and diluted 89,785,641 See accompanying notes to unaudited pro forma condensed combined consolidated financial statements OMNICOMM SYSTEMS, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA CONDENSED COMBINED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2012 (unaudited) Promasys B.V. OmniComm Systems, Inc. Dutch GAAP US GAAP Adjustments Pro Forma Adjustments Pro Forma Combined Revenues $ 14,818,479 $ 450,349 $ - $ - $ 15,268,828 Reimbursable revenues 733,784 - - - 733,784 Total revenues 15,552,263 450,349 - - 16,002,612 Cost of goods sold 2,762,081 51,248 - - 2,813,329 Reimbursable expenses-cost of goods sold 451,576 - - - 451,576 Total cost of sales 3,213,657 51,248 - - 3,264,905 Gross margin 12,338,606 399,101 - - 12,737,707 Operating expenses Salaries, benefits and related taxes 8,335,565 507,207 - - 8,842,772 Rent and occupancy expenses 881,503 19,048 - - 900,551 Consulting services 152,297 9,212 52,981 - 214,490 Legal and professional fees 278,427 - - - 278,427 Travel 442,030 - - - 442,030 Telephone and internet 165,877 - - - 165,877 Selling, general and administrative 931,269 48,432 - - 979,701 Bad debt expense ) - - - ) Depreciation expense 377,680 2,449 - - 380,129 Amortization expense 232,117 25,991 ) (1) 44,671 276,788 Total operating expenses 11,738,531 612,339 26,990 44,671 12,422,531 Operating income/(loss) 600,075 ) ) ) 315,176 Other income/(expense) Interest expense, related parties ) ) - - ) Interest expense ) - - - ) Interest income 237 - - - 237 Change in derivative liabilities ) - - - ) Loss on sale of fixed assets ) - - - ) Transaction gain/(loss) 1,220 - - - 1,220 Income/(loss) before income taxes ) Income taxes ) - - - ) Net income/(loss) Preferred stock dividends Preferred stock dividends in arrears Series A preferred ) - - - ) Total preferred stock dividends ) - - - ) Net income/(loss) attributable to common stockholders $ ) $ ) $ ) $ ) $ ) Net (loss) per share Basic and diluted $ ) Weighted average number of shares outstanding Basic and diluted 88,792,332 See accompanying notes to unaudited pro forma condensed combined consolidated financial statements NOTES TO UNAUDITED PRO FORMA CONDENSED COMBINED CONSOLIDATED FINANCIAL STATEMENTS 1. Basis of Pro Forma Presentation The unaudited pro forma condensed combined consolidated financial statements are based on the historical financial statements of OmniComm and Promasys after giving effect to OmniComm’s acquisition of Promasys and the assumptions and adjustments described in the accompanying notes to the unaudited pro forma condensed combined consolidated financial statements. OmniComm acquired 100% of the outstanding common stock of Promasys on November 11, 2013, with economic effect as of October 31, 2013. The unaudited pro forma condensed combined consolidated balance sheet as of September 30, 2013 is presented as if the acquisition of Promasys had occurred on September 30, 2013. The unaudited pro forma condensed combined consolidated statements of operations for the nine month period ended September 30, 2013 and for the year ended December 31, 2012 give effect to the acquisition of Promasys as if it had occurred on January 1, 2012. The assumptions, estimates and adjustments herein have been made solely for purposes of developing this unaudited pro forma condensed combined consolidated financial information. The Promasys statements of operations have been adjusted to conform to US GAAP and converted to United States dollars. The historical financial information has been adjusted in the unaudited pro forma condensed combined consolidated financial statement to give effect to the pro forma events that are directly attributable to the acquisition of Promasys by OmniComm, factually supportable, and with respect to the statement of operations, expected to have a continuing impact on the combined consolidated results. The financial statements of Promasys were originally prepared using the Euro as the reporting currency. The financial statements, the related U.S. GAAP adjustments and the pro forma adjustments presented herein have been translated from Euro to US Dollars (“USD”) using the average monthly historic exchange rates during the periods, and is presented in accordance with US GAAP accounting guidance. The unaudited pro forma condensed combined consolidated financial information has been prepared to give effect to the acquisition, which will be accounted for under the acquisition method in accordance with the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 805, Business Combinations (“ASC 805”). Under ASC 805, the assets acquired and liabilities assumed are recognized at their estimated fair values as of the date of the acquisition. The excess of the purchase price over the fair value of the assets acquired and liabilities assumed is recognized as goodwill. The unaudited pro forma condensed combined consolidated financial information included herein has been prepared pursuant to the rules and regulations of the United States Securities and Exchange Commission (the “SEC”) for purposes of inclusion in OmniComm’s amended Current Report on Form 8-K/A prepared in connection with the acquisition of Promasys. Certain information and disclosures normally included in financial statements prepared in accordance with US GAAP have been condensed or omitted pursuant to such rules and regulations. However, we believe that the disclosures provided herein are adequate to make the information presented not misleading. The significant accounting policies used in preparing the unaudited pro forma condensed combined consolidated financial information are set out in OmniComm’s Annual Report on Form 10-K/A filed with the SEC on September 9, 2014 and subsequently updated on Form 10-Q/A filed with the SEC on September 9, 2014. The information concerning OmniComm has been derived from the unaudited condensed consolidated financial statements of OmniComm for the nine months ended September 30, 2013 and the audited financial statements of OmniComm for the year ended December 31, 2012 both prepared in accordance with US GAAP. The information concerning Promasys has been derived from the unaudited financial statements of Promasys for the nine months ended September 30, 2013 and the financial statements of Promasys for the year ended December 31, 2012 both prepared in accordance with Dutch GAAP. Promasys had a fiscal year ending December 31, as such, for the nine months ended we used the nine months ended September 30, 2013 and for the year ended we used the twelve months ended December 31, 2012. The unaudited statement of operations of Promasys for the periods presented were derived from the unaudited accounting records of Promasys after making adjustments to convert this financial information to US GAAP and accounting policies consistent with that of OmniComm. Certain reclassifications and adjustments have been made to Promasys’ historical balances in the unaudited pro forma condensed combined consolidated financial statements to conform to OmniComm’s presentation. The unaudited pro forma condensed combined consolidated financial information is provided for informational purposes only and does not purport to be indicative of OmniComm's financial position or results of operations that would actually have been obtained had these transactions been completed as of the date or for the periods presented, or of the financial position or results of operations that may be obtained in the future. 2. US GAAP Adjustments to Promasys' Historical Financial Statements Included in the unaudited pro forma condensed combined consolidated financial information are the US GAAP adjustments to Promasys’ historical financial statements for the nine month period ended September 30, 2013 and for the year ended December 31, 2012. (1) For Dutch GAAP, software development costs are capitalized and amortized over a multi-year period, whereas such costs are expensed as incurred under US GAAP. For the nine months ended September 30, 2013 and the twelve months ended December 31, 2012, amortization expense of $33,235 and $25,991, respectively, has been eliminated to comply with US GAAP. For the nine months ended September 30, 2013 and the twelve months ended December 31, 2012, consulting expense of $142,341 and $52,981, respectively, has been recognized for capitalized expenses incurred in the respective periods to comply with US GAAP. As of September 30, 2013, the intangible asset totaling $246,063 for software development costs has been eliminated to comply with US GAAP. 3. Pro Forma Adjustments The pro forma adjustments in the unaudited pro forma condensed combined consolidated financial information are as follows: (2) To record $588,283 in Cash paid to retire debt to a shareholder of Promasys. (3) To record the intangible assets and goodwill acquired in the transaction: Software $ Customer List $ URLs/Websites $ Intangible Assets $ Goodwill $ (4) To record the Common Stock PAR Value components of the acquisition: Elimination of Promasys Common Stock $ ) Issuance of OmniComm Stock $ $ ) (5) To record the Common Stock APIC components of the acquisition: Elimination of Promasys Common Stock $ ) Issuance of OmniComm Stock $ $ (6) To eliminate Promasys’ historical accumulated Deficit of $691,198. (7) For the nine months ended September 30, 2013 and the twelve months ended December 31, 2012, amortization expense of $34,272 and $44,671, respectively, has been recognized for the amortization relating to the Software, Customer List and URL/Website intangible assets acquired.
